Case: 15-10833   Date Filed: 08/18/2015   Page: 1 of 6


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10833
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:14-cr-00211-ACC-TBS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

NELSON CARTAGENA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 18, 2015)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-10833     Date Filed: 08/18/2015   Page: 2 of 6


      Nelson Cartagena appeals his 180-month sentence, imposed after he pleaded

guilty to conspiracy to export firearms, in violation of 18 U.S.C. § 371; delivering

to a common carrier a package which contains firearms without written notice, in

violation of 18 U.S.C. 922(e); exporting merchandise from the United States

contrary to federal regulations, in violation of 18 U.S.C. § 554; dealing in firearms,

in violation of 18 U.S.C. 922(a)(1)(A); and making a false written statement to a

federal firearms dealer in connection with the purchase of a firearm, in violation of

18 U.S.C. § 922(a)(6) and 18 U.S.C. § 924(a)(2). On appeal, Cartagena argues

that: (1) the district court erred in applying a four-level enhancement under

U.S.S.G. § 2K2.1(b)(6)(A) without providing advance notice; and (2) the district

court erred in allowing the government to raise the applicability of §

2K2.1(b)(6)(A) as a new objection to the presentence investigative report (“PSI”),

without providing cause, more than 14 days after the PSI was submitted to the

parties. After thorough review, we affirm.

      We typically review the district court’s interpretation of the Sentencing

Guidelines de novo and accept its factual findings unless clearly erroneous. United

States v. Barner, 572 F.3d 1239, 1247 (11th Cir. 2009). However, arguments

regarding guideline calculations that were not raised before the district court are

reviewed for plain error. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th

Cir. 2005). Under plain error review, the party challenging the sentence bears the


                                          2
               Case: 15-10833     Date Filed: 08/18/2015    Page: 3 of 6


burden of establishing that (1) there is an error; (2) that is plain or obvious; (3)

affecting his substantial rights in that it was prejudicial and not harmless. United

States v. Aguilar-Ibarra, 740 F.3d 587, 592 (11th Cir. 2014).              “If all three

conditions are met, an appellate court may then exercise its discretion to notice a

forfeited error, but only if (4) the error seriously affects the fairness, integrity, or

public reputation of judicial proceedings.” Rodriguez, 398 F.3d at 1298 (quotation

omitted). To properly preserve an issue for appeal, a party must raise an objection

“that is sufficient to apprise the trial court and the opposing party of the particular

grounds upon which appellate relief will later be sought.” United States v. Straub,

508 F.3d 1003, 1011 (11th Cir. 2007) (quotation omitted).

      In Burns v. United States, the Supreme Court held that a court must give the

parties reasonable notice that it is contemplating a departure before the court may

depart from the applicable guideline range on a ground not identified for departure

in the PSI or a party’s prehearing submission. 501 U.S. 129, 138 (1991). After the

Sentencing Guidelines were deemed advisory, however, the Supreme Court noted

that “[t]he due process concerns that motivated the Court to require notice in a

world of mandatory guidelines no longer provide a basis for this Court to extend

the rule set forth in Burns . . . .” Irizarry v. United States, 553 U.S. 708, 714

(2008). The Court thus instructed district courts to consider granting continuances

only in cases where a legitimate surprise at sentencing is prejudicial. Id. at 715-16.


                                           3
              Case: 15-10833     Date Filed: 08/18/2015   Page: 4 of 6


      Federal Rule of Criminal Procedure 32(f)(1) requires that “[w]ithin 14 days

after receiving the [PSI], the parties must state in writing any objections, including

objections to . . . sentencing guideline ranges . . . contained in or omitted from the

report.” However, the district court “may, for good cause, allow a party to make a

new objection at any time before sentence is imposed.” Id. 32(i)(1)(D).

      In this appeal, Cartagena challenges the district court’s imposition of a four-

level Sentencing Guidelines enhancement for the “possess[ion] or transfer[] [of]

any firearm or ammunition with knowledge, intent, or reason to believe it would be

transported out of the United States.” U.S.S.G. § 2K2.1(b)(6)(A). However,

Cartagena failed to preserve his objection to the enhancement pursuant to §

2K2.1(b)(6)(A), either on the merits or on the basis of a lack of notice. While he

twice noted that the enhancement was not contemplated in the PSI, he never

objected to its application or explicitly raised any issues based on lack of notice.

Because he never specifically identified any particular ground on which appellate

relief might be sought, plain error review applies.

      As the record shows, the district court did not plainly err in applying a

previously undiscussed sentencing enhancement under § 2K2.1(b)(6)(A). Among

other things, neither the Supreme Court nor this Court have held that notice is

required. As for Cartagena’s reliance on Burns, it applies only to a “departure” --

or a non-Guidelines sentence -- which is not at issue here. Burns, 501 U.S. at 138;


                                          4
              Case: 15-10833    Date Filed: 08/18/2015   Page: 5 of 6


Irizarry, 553 U.S. at 714. Moreover, Burns was decided when the guidelines were

mandatory, and courts have been reluctant to expand the decision beyond

departures. Irizarry, 553 U.S. at 714. Because Cartagena has not shown any error

that was plain, we need not reach whether his substantial rights were affected.

      Cartagena has also failed to show the district court committed plain error by

allowing the government to raise a new objection to the PSI -- that the court should

apply the four-level enhancement under § 2K2.1(b)(6)(A) for transporting firearms

outside the United States -- at the sentencing hearing.       Among other things,

Cartagena cannot show that any error by the district court in allowing the objection

affected his substantial rights, because he cannot show that the error was

prejudicial. See Aguilar-Ibarra, 740 F.3d at 592. Indeed, Cartagena offers no

reason as to why the four-level enhancement under § 2K2.1(b)(6)(A) should not

apply in his case; therefore, he cannot show that his sentence would have been

different had he known about the objection prior to the sentencing hearing.

      Finally, Cartagena’s four-level enhancement for transporting firearms

outside the United States was not erroneous. See § 2K2.1(b)(6)(A). Neither party

disputed the fact that Cartagena met with two men in Colombia and agreed to

transport firearms outside the United States. Accordingly, we conclude that the

district court’s interpretation of the Sentencing Guidelines was not erroneous,

much less plainly erroneous.


                                         5
     Case: 15-10833   Date Filed: 08/18/2015   Page: 6 of 6


AFFIRMED.




                              6